Donlon, Judge:
At the term of court in Los Angeles on February 14, 1962, these cases were consolidated. Counsel stipulated, in open court, that the merchandise, covered by the entries in these appeals for reappraisement, was entered after February 27,1958, and was not on the final list published by the Secretary of the Treasury, T.D. *66554521, under section 6(a) of tbe Customs Simplification Act of 1956, 70 Stat. 943, T.D. 54165. The cases were submitted on a further stipulation of record, as follows:
Mr. Glad : I offer to stipulate that the merchandise consists of rubber goods manufactured by Kohkoku Chemical Industry Co., Ltd., exported from Japan during 1959 and 1960, and that * * *.
*******
* * * the freely offered price for such or similar merchandise during the period in question, for export to the United States, in the principal market in Japan, is represented by the unit invoice values, net packed, and that there is no higher foreign value for such or similar merchandise.
Mr. O’Hara: Based on information supplied by customs examiner Clifford of this port, who is in court, the Government so stipulates.
Accepting these stipulations as an agreed statement of facts, I find and hold that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, sufra, is the proper basis for determination of the value of the rubber goods manufactured by Kohkoku Chemical Industry Co., Ltd., covered by the invoices and entries in these appeals for reappraisement, and that such values of the said items of merchandise are the respective invoice unit values, net, packed, as shown on the invoices which are included in the official papers filed with the court in the several suits.
As to all other merchandise, these appeals are dismissed.
Judgment will be entered accordingly.